Fourth Court of Appeals
                                    San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00410-CV

                                        Henry MCCALL,
                                           Appellant

                                                v.

                                         Homer HILLIS,
                                           Appellee

                  From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 14417
                         Honorable N. Keith Williams, Judge Presiding

           BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the matter is REMANDED to the trial court.

          We order that appellant Henry McCall recover his costs of appeal from appellee Homer
Hillis.

          SIGNED August 22, 2018.


                                                 _____________________________
                                                 Marialyn Barnard, Justice